United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                 No. 19-1612
                        ___________________________

                            United States of America

                                     Petitioner - Appellee

                                        v.

                 Maurice James Whitehead, also known as Rocky

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                 ____________

                          Submitted: January 13, 2020
                              Filed: May 14, 2020
                                [Unpublished]
                               ____________

Before SMITH, Chief Judge, LOKEN and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

       Maurice James Whitehead appeals the district court’s1 revocation of his
supervised release and imposition of an 18-month sentence and 4-year supervised
release period. We affirm.



1


       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa
       In December 2017, Whitehead began serving a 6-year supervised release
period for an offense committed in the Northern District of Iowa. In October 2018,
Stacey Butler, whose parents owned a house in Illinois where Whitehead rented a
room, opened the door to Whitehead’s room and observed what appeared to be
bags containing drugs. Butler testified that Whitehead was in his room at the time
and became enraged at her intrusion. She claimed he started chasing her and
punched her in the face at least three times, leaving her bloodied. When she
managed to run away from Whitehead, she went to her father, James Allard, for
help. Allard forced Whitehead into the basement until the police arrived. Soon
after the incident, a photograph was taken of Butler’s injuries.

       Whitehead was arrested that same day and charged with aggravated
domestic battery, 720 Ill. Comp. Stat. 5/12-3.3(a), and aggravated battery, 720 Ill.
Comp. Stat. 5/12-3.05(a)(1). Approximately three weeks after the incident, Butler
alleges she was approached by an unknown male who threatened her with a knife
and forced her to file a notarized affidavit that retracted her earlier statement to the
police about the attack.

       In November 2018, the Northern District of Illinois Probation Office
notified the Northern District of Iowa Probation Office that Whitehead had been
arrested, that he had made no effort to gain employment while on supervised
release, and that he had tested positive for drugs on three occasions. The Northern
District of Iowa Probation Office then filed a petition to revoke Whitehead’s
supervised release based on four violations of his supervised release conditions:
(1) failure to maintain employment, (2) three instances of use of a controlled
substance, (3) a new violation of the law, and (4) failure to notify the probation
office of a change in residence.

     At his revocation hearing, Whitehead admitted to violating the employment
and controlled substances conditions of his supervised release. After the
Government presented evidence concerning the other violations, the district court

                                          -2-
found that Whitehead had committed all four violations. The court assumed for
purposes of the sentencing guidelines that all four were grade C violations,
although the Government argued for a higher classification of grade A for the new
law violation. The court calculated a criminal history category of III and an
advisory sentencing guidelines range of 5 to 11 months. It then found that
Whitehead’s multiple violations of release conditions as well as the nature of the
battery warranted an above-guidelines sentence of 18 months’ imprisonment.

      Whitehead appeals, arguing the district court erred in finding that he
committed a new law violation and contending that his sentence is substantively
unreasonable.

       “We review a district court’s decision to revoke supervised release for an
abuse of discretion, and we review the factual determinations underlying the
court’s decision to revoke for clear error.” United States v. Lynch, 611 F.3d 932,
934 (8th Cir. 2010). Whitehead argues that the district court clearly erred in
finding that he committed a new law violation by assaulting Butler because her
testimony was contradictory and implausible and therefore not credible. “A district
court’s assessment of a witness’s credibility is almost never clear error given that
court’s comparative advantage at evaluating credibility.” United States v.
Salsberry, 825 F.3d 499, 501 (8th Cir. 2016) (brackets omitted).

       Whitehead asserts that Butler is not a credible witness because her account
of being threatened by an unknown man with a knife is implausible, she had a
history of mental illness, and she had previously been charged with lying to police.
But Butler’s testimony that Whitehead struck her in the face was corroborated by
her father’s testimony that he saw Butler’s facial injuries immediately after the
attack and that she told him Whitehead had struck her. Additionally, a photograph
of Butler’s injuries, consistent with her account of the attack, was presented to the
court. For these reasons, we do not find that the district court clearly erred in


                                         -3-
crediting Butler’s testimony and finding that Whitehead committed a new law
violation by assaulting Butler.

       Second, Whitehead argues that his 18-month sentence is substantively
unreasonable. “[W]e consider the substantive reasonableness of the sentence
imposed under an abuse-of-discretion standard.” United States v. Green, 946 F.3d
433, 440 (8th Cir. 2019). “A district court abuses its discretion and imposes an
unreasonable sentence when it fails to consider a relevant and significant factor,
gives significant weight to an irrelevant or improper factor, or considers the
appropriate factors but commits a clear error of judgment in weighing those
factors.” Id.

      Whitehead argues that the district court did not properly consider factors
such as his alleged good behavior on supervised release before the October 2018
incident, and he asserts that the court gave undue weight to his new law violation.
In fashioning Whitehead’s sentence, the district court noted that it “did take into
account all the factors” in 18 U.S.C. § 3553(a). Additionally, Whitehead did not
demonstrate law-abiding behavior before the October 2018 incident. In fact, he
conceded that he violated two conditions of his initial supervised release by using
controlled substances and failing to maintain employment. Moreover, the district
court explained that it considered the above-guidelines sentence appropriate
because of the “totally unprovoked” attack and other violations of release
conditions. Therefore, we do not find that the district court abused its discretion by
imposing an 18-month sentence. See United States v. Farmer, 647 F.3d 1175,
1179 (8th Cir. 2011) (noting that a district court does not abuse its discretion in
weighing relevant factors more heavily than the defendant prefers).

      We affirm.
                       ______________________________




                                         -4-